UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantý Filed by a Party other than the Registrant¨ Check the appropriate box: Check the appropriate box: ýPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Pursuant to §240.14a-12 Tractor Supply Company (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ýNo fee required ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: TRACTOR SUPPLY COMPANY 200 Powell Place Brentwood, Tennessee 37027 TractorSupply.com To Our Stockholders: On behalf of the Board of Directors, it is my pleasure to invite you to attend the 2011 Annual Meeting of Stockholders of Tractor Supply Company.The meeting will be held on Thursday, April28, 2011, at the Company’s Store Support Center in Brentwood, Tennessee 37027.The meeting will start at 10:00 a.m. (central time). The following pages contain the formal Notice of Annual Meeting of Stockholders and Proxy Statement, which describes the specific business to be considered and voted upon at the Annual Meeting.The meeting will include a report on Tractor Supply Company's activities for the fiscal year ended December25, 2010, and there will be an opportunity for comments and questions from stockholders. Whether or not you plan to attend the meeting, it is important that you be represented and that your shares are voted.After reviewing the Proxy Statement, I ask you to vote as described in the Proxy Statement as soon as possible. I look forward to seeing you at the Annual Meeting. Sincerely, James F. Wright Chairman of the Board and Chief Executive Officer March 18, 2011 TRACTOR SUPPLY COMPANY 200 Powell Place Brentwood, Tennessee 37027 (615) 440-4000 TractorSupply.com NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held April 28, 2011 Please join us for the 2011 Annual Meeting of Stockholders of Tractor Supply Company.The meeting will be held at the Company's Store Support Center, 200 Powell Place, Brentwood, Tennessee 37027, on Thursday, April28, 2011, at 10:00 a.m. (central time). The purposes of the meeting are: 1. To elect directors to serve a one-year term ending at the 2012 Annual Meeting of Stockholders; 2. To approve an amendment to the Company’s Certificate of Incorporation to increase the number of authorized shares of Common Stock from one hundred million (100,000,000) to two hundred million (200,000,000); 3. To act upon a proposal for a non-binding, advisory vote by the stockholders to approve the compensation of the named executive officers of the Company (“Say on Pay”); 4. To act upon a proposal for a non-binding, advisory vote by the stockholders on the frequency of the advisory vote on Say on Pay in future years; and 5. To transact any other business as may be properly introduced at the 2011 Annual Meeting of Stockholders. These matters are more fully described in the Proxy Statement accompanying this notice. The Securities and Exchange Commission rules allow us to furnish proxy materials to our stockholders on the Internet.We are pleased to take advantage of these rules and believe that they enable us to provide our stockholders with the information that they need, while lowering the cost of delivery and reducing the environmental impact of our Annual Meeting. This Proxy Statement and our fiscal 2010 Annual Report to Stockholders are available on our web site at TractorSupply.com. Additionally, and in accordance with SEC rules, you may access our proxy materials atwww.edocumentview.com/TSCO, which does not have “cookies” that identify visitors to the site. As stockholders of Tractor Supply Company, your vote is important. Whether or not you plan to attend the Annual Meeting in person, it is important that you vote as soon as possible to ensure that your shares are represented. By Order of the Board of Directors, Benjamin F. Parrish, Jr. Senior Vice President-General Counsel and Corporate Secretary Brentwood, Tennessee March 18, 2011 YOUR VOTE IS IMPORTANT.PLEASE VOTE BY TOLL-FREE TELEPHONE CALL, VIA THE INTERNET OR BY COMPLETING, SIGNING, DATING AND RETURNING A PROXY CARD. TRACTOR SUPPLY COMPANY 200 Powell Place Brentwood, Tennessee 37027 (615) 440-4000 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS To Be Held April 28, 2011 TABLE OF CONTENTS GENERAL INFORMATION ABOUT THE MEETING AND VOTING 1 ITEM 1 – ELECTION OF DIRECTORS 2 COMPENSATION OF DIRECTORS 4 BOARD MEETINGS AND COMMITTEES 5 CORPORATE GOVERNANCE 6 ITEM 2 –AMENDMENT TO CERTIFICATE OF INCORPORATION TO INCREASE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK 8 ITEM 3 – NON-BINDING, ADVISORY VOTE ON APPROVAL OF EXECUTIVE COMPENSATION 9 ITEM 4 – NON-BINDING, ADVISoRY VOTE ON FREQUENCY OF ADVISORY VOTE ON APPROVAL OF EXECUTIVE COMPENSATION 9 REPORT OF THE AUDIT COMMITTEE 10 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM INFORMATION 10 EXECUTIVE COMPENSATION 11 COMPENSATION COMMITTEE REPORT 11 COMPENSATION DISCUSSION AND ANALYSIS 11 2 19 2-BASED AWARDS 20 OUTSTANDING EQUITY AWARDS AT FISCAL 2010 YEAR-END 21 2 22 2010 NON-QUALIFIED DEFERRED COMPENSATION 22 POTENTIAL PAYMENTS UPON TERMINATION OR CHANGE IN CONTROL 22 RELATED-PARTY TRANSACTIONS 25 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 25 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 26 STOCKHOLDER PROPOSALS 26 STOCKHOLDER NOMINATIONS OF CANDIDATES FOR BOARD MEMBERSHIP 27 AVAILABILITY OF FORM 10-K AND ANNUAL REPORT TO STOCKHOLDERS 27 OTHER MATTERS 27 DIRECTIONS TO THE ANNUAL MEETING 27 Table of Contents MEETING OF STOCKHOLDERS TO BE HELD APRIL 28, 2011 Our Board of Directors has made these proxy materials available to you on the Internet, or, upon your request, has delivered printed versions of these materials to you by mail. We are furnishing this Proxy Statement in connection with the solicitation by our Board of Directors of proxies to be voted at our 2011 Annual Meeting of Stockholders (the “Meeting”). The Meeting will be held at our Store Support Center, located at 200 Powell Place, Brentwood, TN 37027, on Thursday, April28, 2011 at 10:00a.m. central time, or at any adjournment thereof. We mailed our Notice of Internet Availability of Proxy Materials (the “Notice”) to each stockholder entitled to vote at the Meeting on or about March18, 2011. GENERAL INFORMATION ABOUT THE MEETING AND VOTING Who may vote at the Meeting? The Board of Directors has set March 9, 2011 as the record date for the Meeting. If you were the owner of Tractor Supply Company common stock at the close of business on March 9, 2011, you may vote at the Meeting. You are entitled to one vote for each share of common stock you held on the record date. A list of stockholders entitled to vote at the Meeting will be open to examination by any stockholder, for any purpose germane to the Meeting, during normal business hours for a period of ten days before the Meeting at our Store Support Center and at the time and place of the Meeting. How many shares must be present to hold the Meeting? A majority of our shares of common stock outstanding as of the record date must be present at the Meeting in order to hold the meeting and conduct business. This is called a quorum. On the record date, therewere shares of our common stock outstanding. Your shares are counted as present at the Meeting if you are present and vote in person at the Meeting or properly submit your proxy prior to the Meeting. Why am I being asked to review materials on-line? Under rules adopted by the U.S. Securities and Exchange Commission (“SEC”), we are now furnishing proxy materials to our stockholders on the Internet, rather than mailing printed copies of those materials to each stockholder. If you received a Notice by mail, you will not receive a printed copy of the proxy materials unless you request one. Instead, the Notice will instruct you as to how you may access and review the proxy materials on the Internet. If you received a Notice by mail and would like to receive a printed copy of our proxy materials, please follow the instructions included in the Notice. What am I voting on? You will be voting on the following: · The election of directors to serve a one-year term ending at the 2012 Annual Meeting of Stockholders; · The approval of an amendment to the Company’s Certificate of Incorporation to increase the number of authorized shares of common stock from one hundred million (100,000,000) to two hundred million (200,000,000); · The approval of the compensation of the named executive officers of the Company (“Say on Pay”); · The frequency of the advisory vote on Say on Pay in future years; and · Any other matters properly introduced at the Meeting. We are not currently aware of any other business to be acted upon at the Meeting. If any other matters are properly submitted for consideration at the Meeting, including any proposal to adjourn the Meeting, the persons named as proxies will vote the shares represented thereby in their discretion. Adjournment of the Meeting may be made for the purpose of, among other things, soliciting additional proxies. Any adjournment may be made from time to time by approval of the holders of common stock representing a majority of the votes present in person or by proxy at the Meeting, whether or not a quorum exists, without further notice other than by an announcement made at the Meeting. How does the Board of Directors recommend that I vote? The Board of Directors recommends that you vote: · “FOR” the election of the director nominees named in this Proxy Statement; · “FOR” the approval of the amendment to the Company’s Certificate of Incorporation to increase the number of authorized shares of common stock; · “FOR” the approval of the compensation of the named executive officers of the Company; and · For the frequency of the advisory vote on Say on Pay to occur every year. How do I vote before the Meeting? If your shares are registered directly in your name with our transfer agent, Computershare Trust Company, N.A. (“Computershare”), you are considered a stockholder of record with respect to those shares and the Notice of Internet Availability of Proxy Materials has been sent directly to you by Computershare.Please carefully consider the information contained in the Proxy Statement and, whether or not you plan to attend the Meeting, vote by one of the below methods so that we can be assured of having a quorum present at the Meeting and so that your shares may be voted in accordance with your wishes even if you later decide not to attend the Meeting. If, like most stockholders of the Company, you hold your shares in street name through a stockbroker, bank or other nominee (including through the Company’s 401(k) Plan) rather than directly in your own name, you are considered the beneficial owner of shares, and the Notice of Internet Availability of Proxy Materials is being forwarded to you. Please carefully consider the information contained in the Proxy Statement and, whether or not you plan to attend the Meeting, vote by one of the below methods so that we can be assured of having a quorum present at the Meeting and so that your shares may be voted in accordance with your wishes even if you later decide not to attend the Meeting. If you hold your shares through the Company’s 401(k) Plan, you will receive printed proxy materials by mail.You may vote in person at the Meeting, by completing and mailing the paper proxy card included with the mailed proxy materials, via the Internet, or by phone. We encourage you to register your vote via the Internet. If you attend the Meeting, you may also submit your vote in person and any votes that you previously submitted – whether via the Internet, by phone or by mail – will be superseded by the vote that you cast at the Meeting. To vote at the Meeting, beneficial owners will need to contact the broker, trustee or nominee that holds their shares to obtain a “legal proxy” to bring to the Meeting. Whether your proxy is submitted by the Internet, by phone or by mail, if it is properly completed and submitted and if you do not revoke it prior to the Meeting, your shares will be voted at the Meeting in the manner set forth in this Proxy Statement or as otherwise specified by you. 1 Unless you hold your shares through the Company’s 401(k) Plan, you may vote via the Internet or by phone until 1:00 a.m. central time, on April28, 2011, otherwise Computershare must receive your paper proxy card before April28, 2011.If you hold your shares through the Company’s 401(k) Plan, you may vote via the Internet or by phone until 1:00 a.m. central time, on April 26, 2011, otherwise Computershare must receive your paper proxy card before April 26, 2011. May I vote at the Meeting? You may vote your shares at the Meeting if you attend in person. What vote is required to pass an item of business? The holders of the majority of the outstanding shares of common stock must be present in person or represented by proxy for a quorum to be present at the Meeting.The proposals in this Proxy Statement will be approved if they receive the following number of votes: (i)for the election of directors, each of the director nominees must receive the affirmative vote of a plurality of the shares issued and outstanding as of the record date; (ii)the approval of the amendment to the Company’s Certificate of Incorporation will be approved if it receives the affirmative vote of a majority of the shares of the Company’s common stock entitled to vote at the Meeting; (iii) the approval of the executive compensation of our named executive officers will be approved if it receives the affirmative vote of a majority of the votes present, either in person or by proxy, at the Meeting; and (iv) with respect to the frequency of the advisory vote on approval of executive compensation, the selection of the frequency vote receiving the most votes will be considered as receiving approval. If you submit your proxy or attend the Meeting, but choose to abstain from voting on any proposal, you will be considered present at the Meeting and not voting in favor of the proposal.This will not affect the election of directors or the frequency of the advisory vote on executive compensation.Since the amendment to the Company’s Certificate of Incorporation passes only if it receives the affirmative vote from a majority of the shares entitled to vote at the Meeting and the advisory vote on executive compensation passes only if it receives a favorable vote from a majority of shares present at the Meeting, the fact that you are abstaining and not voting in favor of these proposals will have the same effect as if you had voted against the proposal. Brokers and nominees may exercise their voting discretion without receiving instructions from the beneficial owner of shares on proposals that are deemed to be routine matters. If a proposal is not a routine matter, the broker or nominee may not vote the shares with respect to the proposal without receiving instructions from the beneficial owner of the shares.If a broker turns in a proxy card expressly stating that the broker is not voting on a non-routine matter, such action is referred to as a “broker non-vote.”The election of directors, the approval of the compensation of the Named Executive Officers and the frequency of the advisory vote on Say on Pay are not routine matters, and a broker may not vote on these matters without receiving instructions.The amendment to the Company’s Certificate of Incorporation is a routine matter and brokers and nominees may vote on this matter without receiving instructions. Unless you indicate otherwise in your vote, the persons named as your proxies will vote your shares (a) FOR all nominees for director, (b) FOR the approval of the amendment to the Company’s Certificate of Incorporation, (c) FOR the approval of the compensation of the named executive officers of the Company; and (d) FOR the frequency of the advisory vote on Say on Pay to occur every year. Who counts the votes? The Company has asked Computershare to judge voting, be responsible for determining whether or not a quorum is present and tabulate votes cast by proxy or in person at the Meeting. Can I revoke my proxy? Yes.You can revoke your proxy by: · Filing written notice of revocation with our Corporate Secretary before the Meeting; · Signing a proxy bearing a later date; or · Voting in person at the Meeting. Where can I find voting results of the Meeting? We will publish final detailed voting results in a Form 8-K filed within four business days of the Meeting. Who will bear the cost for soliciting votes at the Meeting? We will bear all expenses in conjunction with the solicitation of proxies, including the charges of brokerage houses and other custodians, nominees or fiduciaries for forwarding documents to security owners. We may hire a proxy solicitation firm at a standard industry compensation rate. In addition, proxies may be solicited by mail, in person, or by telephone or fax by certain of our officers, directors and regular employees. Whom should I call with other questions? If you have additional questions about this Proxy Statement or the Meeting, please contact:Tractor Supply Company, 200 Powell Place, Brentwood, Tennessee 37027, Attention: Investor Relations Dept., Telephone: (615)440-4632. ITEM 1 – ELECTION OF DIRECTORS Our directors are elected at each annual meeting and hold office until the next annual meeting or the election of their respective successors.All nominees except Mr. Bewley are presently directors of the Company.The Board has the authority under our Bylaws to fill vacancies and to increase or decrease its size between annual meetings. Nominees for Directors The Board, upon recommendation of its Corporate Governance/Nominating Committee, has nominated each of the directors named below for election at this Meeting.Such individuals were selected based on their broad experience, wisdom, integrity, understanding of the business environment, thorough appreciation for strong ethics and appropriate corporate governance, and their willingness to devote adequate time to Board duties.The experience, qualifications, attributes and skills that led the Corporate Governance/Nominating Committee to conclude that each person should be nominated to serve as a director are discussed in more detail below. 2 Table of Contents The following table sets forth certain information concerning these nominees: Name and Age Director Since Positions with Company, Directorships, Business Experience for Last Five Years and Reasons for Nomination Johnston C. Adams, 63 Served as Chairman and Chief Executive Officer of AutoZone, Inc. from 1997 until 2001. Other directorships:WD-40 Company, since 2001; Repco Corporation Limited, since 2008.Mr. Adams was selected to serve on our board primarily because of his wealth of senior leadership and retail experience. William Bass, 48 President of Charming Shoppes-Direct since 2009.Chief Executive Officer of Fair Indigo since 2005.Previously served in several management positions for Sears, Roebuck & Company and Lands’ End from 1999 to 2005.Mr. Bass was selected to serve on our board primarily due to his highly respected experience in e-commerce and multi-channel sales. Peter D. Bewley, 64 Nominee Served as Senior Vice President-General Counsel and Secretary of The Clorox Company from 1998 to 2005.Served as Senior Vice President, General Counsel and Secretary of Novacare, Inc. from 1994 to 1998.Other directorship:WD-40 Company since 2005.Mr. Bewley was nominated to serve on our board primarily due to his extensive legal and corporate governance experience. Jack C. Bingleman, 68 President of JCB Consulting LLC since 2008 and President of Indian River Asset Management Inc. since 2001.Previously served as President of Staples International from 1997 to 2000.Served as President of Staples North American Stores from 1994 to 1997.Other directorship:Domtar Corporation, since 2005.Our board benefits from Mr. Bingleman’s long history as an executive in retail. Richard W. Frost, 59 Chief Executive Officer of Louisiana-Pacific Corporation since December 2004.Previously served as Executive Vice President, Commodity Products, Procurement and Engineering from March 2003 to November 2004, Executive Vice President, OSB, Procurement and Engineering from May 2002 to February 2003 and Vice President, Timberlands and Procurement from 1996 to April 2002.Mr. Frost, a sitting CEO, brings to the board his wealth of senior leadership experience. Cynthia T. Jamison, 51 National Director of CFO Services and Operating Committee Member of Tatum, LLC from 2005 to 2009.Partner in Tatum, LLC from 1999 to 2009.CFO of AquaSpy Inc. since 2009.Other directorships:B&G Foods, Inc. (Audit Committee Chair) since 2004 and Cellu Tissue, Inc. (Audit Committee Chair) from January to December 2010.Ms. Jamison was selected to serve on our board primarily due to her standing as a financial expert. George MacKenzie, 62 Non-executive Chairman of American Water since May 2006.Served as interim Chief Executive Officer of American Water from January 2006 to April 2006.Served as interim President and Chief Executive Officer of C&D Technologies, Inc. from March 2005 to July 2005.Served as Executive Vice President and Chief Financial Officer of P.H. Glatfelter Company from September 2001 to June 2002.Other directorships:C&D Technologies, from 1999 until 2010; Safeguard Scientifics, Inc. (Audit Committee Chair), since 2003 and American Water (non-executive Chair), since 2003.Mr. MacKenzie was selected to serve on our board primarily because of his standing as a financial expert. Edna K. Morris, 59 Chief Executive Officer/Partner of Range Restaurant Group since 2008. Managing Director Axum Capital Partners since October 2009. During the prior 15 years, Ms. Morris served as President of various brands, including Blue Coral, James Beard Foundation, Red Lobster and Quincy’s. Prior to that, Ms. Morris was Executive Vice President/Human Resources for Hardee’s Food Systems and Advantica Restaurant Group. Other directorships have included: Member of the Board of Trustees: Culinary Institute of America; founding president of the Women’s Foodservice Forum, Cosi. Ms. Morris’ executive leadership positions in retail/restaurants and experience with executive compensation issues provides the board with a wealth of knowledge. James F. Wright, 61 Chairman of the Board and Chief Executive Officer of the Company since November 2007.Previously served as President and Chief Executive Officer of the Company from 2004 to November 2007 and as President and Chief Operating Officer of the Company from 2000 through 2004.Other directorship:Spartan Stores, Inc. (Lead Director, Chair of Corporate Governance/Nominating Committee) since 2002.Having spent his entire career in retail, Chairman Wright is well-positioned to guide the board through this chapter of the board’s mission and mandate. If a nominee becomes unwilling or unable to serve, which is not expected, the proxies will be voted for a substitute person designated by the Board upon the recommendation of the Corporate Governance/Nominating Committee. 3 Table of Contents COMPENSATION OF DIRECTORS The Compensation Committee has the responsibility to review compensation for the Company’s directors periodically and recommend changes, as appropriate, to the full Board of Directors.The Compensation Committee engaged Aon Hewitt (formerly Hewitt Associates, LLC) (“Hewitt”), an independent, third-party consulting firm in fiscal 2008 to prepare an analysis of the compensation paid to the directors of the companies comprising the Company’s then-established peer group (see “Compensation Discussion and Analysis”).Based on that information, the Compensation Committee recommended to the Board that it pay each non-employee director an annual retainer of $34,000 and an additional $3,000 for each Board meeting attended.The Compensation Committee also recommended to the Board that it pay the chair of the Audit Committee an annual retainer of $15,000, the chair of the Compensation Committee an annual retainer of $10,000, the chair of the Corporate Governance/Nominating Committee an annual retainer of $5,000 and the Lead Director an annual retainer of $15,000.A recommendation was also made that non-employee directors be paid $1,000 for each committee meeting attended (and $2,000 to each committee chairperson for each committee meeting attended), with one-half of those rates being paid for each telephonic meeting attended.Payments were made in accordance with these recommendations in 2010, and the Company reimbursed all directors for out-of-pocket expenses incurred in connection with their attendance at Board and committee meetings.Each of the directors participates in the Company’s stock incentive plans under which non-qualified stock options and/or restricted stock units have historically been granted to each non-employee director upon their initial election to the Board and annually upon reelection thereafter.Exercise prices of options are equal to the fair market value of such shares on the date of grant and the options have a 10-year life.In 2010, the Committee recommended annual grants to the directors of restricted stock units valued at $60,000 on the date of grant and no stock options.If new members are elected to the Board of Directors they are eligible to receive restricted stock units valued at $34,000.All options and restricted stock unit awards granted to non-employee directors are made at the commencement of the new director term or initial appointment and vest at the end of such term.Until 2009, restricted stock units had to continue to be held by the director for a period of one year following the expiration of the director’s term of service on the Board of Directors.Beginning in 2009, shares of common stock underlying the restricted stock units will be delivered upon expiration of the then-current term unless a deferral election is made by the board member. The following table provides compensation information for the one-year period ended December25, 2010 for each non-employee member of our Board of Directors.No director who is an employee of the Company received compensation for services as a director. Name Fees Earned orPaid in Cash Stock Awards(1) (2) Option Awards(2) Total Johnston C. Adams $ William Bass Jack C. Bingleman S. P. Braud (3) Richard W. Frost Cynthia T. Jamison Gerard E. Jones George MacKenzie Edna K. Morris Each of our directors received an annual award of restricted stock units valued at approximately $60,000 as of the award date.This column reflects the aggregate grant date fair value of restricted stock unit awards.Such awards vest at the end of the one-year director term, with the related expense recognized ratably. The aggregate number of underlying shares for stock awards and option awards outstanding at fiscal year-end for each Director was as follows Name Stock Awards Option Awards Johnston C. Adams William Bass Jack C. Bingleman Richard W. Frost Cynthia T. Jamison Gerard E. Jones George MacKenzie Edna K. Morris Mr. Braud completed his term on April 29, 2010. 4 Table of Contents BOARD MEETINGS AND COMMITTEES How often did the Board meet in 2010? The Board held four regular quarterly meetings and one telephonic meeting during 2010 to review significant developments affecting the Company, engage in strategic planning and act on matters requiring Board approval. For 2010, each incumbent director attended at least 75% of the Board meetings and at least 75% of the meetings of committees on which he or she served. What are the Standing Committees of the Board? Committee Members Functions and Additional Information Number of Meetings Audit George MacKenzie * William Bass Jack C. Bingleman Cynthia T. Jamison ·Oversees financial reporting, policies, procedures and internal controls of the Company ·Appoints the independent auditor ·Evaluates the general scope of the annual audit and approves all fees paid to the independent auditor ·Oversees and directs the scope of internal audit activities 11 Compensation Edna K. Morris * Johnston C. Adams Richard W. Frost Cynthia T. Jamison ·Reviews and approves compensation of directors and executive officers ·Reviews and approves grants of equity-based awards to officers pursuant to stock incentive plans ·Reviews salary and benefit issues 7 Corporate Governance/ Nominating Cynthia T. Jamison * Johnston C. Adams Jack C. Bingleman Gerard E. Jones Edna K. Morris ·Develops, sets and maintains corporate governance standards ·Reviews and monitors activities of Board members ·Evaluates the effectiveness of the Board process and committee activities ·Makes recommendations for nominees for director ·Evaluates qualifications for new candidates for director positions 8 *Committee chairperson The Board has determined that each member of the Company’s Audit Committee, Compensation Committee, and Corporate Governance/Nominating Committee is an independent director within the meaning of the listing standards of the NASDAQ Global Select Market.In addition, the Board has determined that Mr. MacKenzie, the chair of the Audit Committee, and Ms. Jamison and Mr.Bingleman, both of whom are Audit Committee members, are qualified as audit committee financial experts within the meaning of SEC regulations and the listing standards of the NASDAQ Global Select Market.The Audit Committee has been established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934, as amended. Does the Board have a lead director? For several years, the Board had a de facto lead director.Contemporaneous with the election of Mr.Wright as Chairman in November 2007, the Board formalized the lead director role.Ms.Jamison was appointed as the lead director effective with the April29, 2010 Annual Meeting.With the formal creation of this lead director position, the Corporate Governance/Nominating Committee established, and the Board ratified the responsibilities of the Lead Independent Director as follows: The Lead Independent Director is responsible for coordinating the activities of the independent directors. In addition to the duties of all Board members as set forth in the Company’s governance guidelines, the specific responsibilities of the Lead Independent Director are as follows: · advise the Chair as to an appropriate schedule of Board meetings, seeking to ensure that the independent directors can perform their duties responsibly while not interfering with the flow of Company operations; · provide the Chair with input as to the preparation of the agendas for the Board and committee meetings; · advise the Chair as to the quality, quantity and timeliness of the flow of information from Company management that is necessary for the independent directors to effectively and responsibly perform their duties; although Company management is responsible for the preparation of materials for the Board, the Lead Independent Director may specifically request the inclusion of certain material; · recommend to the Chair the retention of consultants who report directly to the Board; · interview, along with the chair of the Corporate Governance/Nominating Committee, all Board candidates, and make recommendations to the Corporate Governance/Nominating Committee and the Board (Ms. Jamison currently serves both as Lead Independent Director and Chair of the Corporate Governance/Nominating Committee); · assist the Board and Company officers in assuring compliance with and implementation of the Company’s governance guidelines; principally responsible for recommending revisions to the governance guidelines; · coordinate, develop the agenda for and moderate executive sessions of the Board’s independent directors; act as principal liaison between the independent directors and the Chair on sensitive issues; · evaluate, along with the members of the full board, the CEO’s and the Board’s performance; meet with the CEO to discuss same; summarize and remit the evaluations to the Board; and · recommend to the Chair the membership of the various Board committees, as well as selection of the committee chairs. 5 What are the responsibilities of the Compensation Committee? The Compensation Committee has been given the responsibility to assist the Board of Directors in the discharge of its fiduciary duties with respect to the compensation of the executives of the Company, including the Named Executive Officers, as well as oversight of succession planning.The Compensation Committee is also responsible for administering all of our equity-based plans and the Company’s retirement and other benefit plans.It periodically reviews compensation and equity-based plans and makes its recommendations to the Board with respect to these areas. The Compensation Committee’s members are each (i) independent as defined under the listing standards of the NASDAQ Global Select Market, (ii) a non-employee director for purposes of Section 16b-3 of the Securities Exchange Act of 1934, as amended, and (iii) an outside director for purposes of Section 162(m) of the Internal Revenue Code. As part of the Committee’s duties as set forth in its charter, the Committee, among other things, periodically reviews the Company’s philosophy regarding executive compensation and annually reviews market data to assess the Company’s competitive position with respect to the elements of the Company’s compensation.The Committee reports to the Board of Directors on its activities. To assist the Compensation Committee in establishing compensation for the Company’s executive management for 2010, the Compensation Committee engaged Hewitt, an independent, third-party consulting firm.The Compensation Committee determined the scope of Hewitt’s assignment and worked directly with Hewitt. Hewitt also worked with management on a limited basis under the Committee’s direction.Hewitt did not recommend any compensation programs or payment amounts, but was only engaged to provide data and analysis with respect to compensation paid by the Company and the companies in its peer group as discussed in “Compensation of Directors” and “Compensation Discussion and Analysis.”Hewitt did not perform any other services for the Company in fiscal 2010.In 2010, the Compensation Committee conducted a search process and selected Pearl Meyer & Partners to provide consulting services relating to fiscal 2011 executive compensation. The Compensation Committee sets performance goals and objectives for the chief executive officer and the other executive officers. The Committee reviews the performance and compensation of the chief executive officer and, with other advisors, if appropriate, establishes his compensation level, including equity-based awards.For the remaining Named Executive Officers, the chief people officer, the management liaison to the Compensation Committee, consults with the chief executive officer and, using the data provided by the consultant, makes recommendations to the Committee as to each individual’s base compensation and equity–based awards.The Committee considers and discusses the recommendations. The Compensation Committee also periodically reviews director compensation.All decisions with respect to executive and director compensation are approved by the Compensation Committee and recommended to the full Board for ratification. The agenda for meetings of the Compensation Committee is determined by its Chairperson with input from the Company’s general counsel and chief people officer.Compensation Committee meetings are regularly attended by the Company’s chief executive officer, general counsel and chief people officer, but the Committee also meets in executive session at each meeting.Independent advisors and the Company’s human resources department support the Compensation Committee in its duties, and certain officers, including the chief executive officer, chief financial officer, chief people officer, and general counsel, may be delegated authority to fulfill certain administrative duties regarding compensation programs. CORPORATE GOVERNANCE General We believe that good corporate governance is important to ensure that the Company is managed for the long-term benefit of its stockholders.During the past year, we have continued to review our corporate governance policies and practices and compared them to those suggested by various authorities in corporate governance and the practices of other public companies.We have also continued to review the provisions of the Sarbanes-Oxley Act of 2002, the rules of the SEC, and the listing standards of the NASDAQ Global Select Market. Our Board of Directors has adopted Corporate Governance Guidelines, which outline the composition, operations and responsibilities of the Board of Directors.Our Board also ensures that an annual review of its charters for the Company’s Audit Committee, Compensation Committee and Corporate Governance/Nominating Committee is conducted. You may access our Corporate Governance Guidelines and current committee charters in the “Corporate Governance” sectionof our website at TractorSupply.com. Director Independence and Board Operations Our Corporate Governance Guidelines require that a majority of our Board consists of independent directors within the meaning of the listing standards of the NASDAQ Global Select Market.The Board has determined that each of the following directors is an “independent director” within the meaning of the listing standards of the NASDAQ Global Select Market: Johnston C. Adams Cynthia T. Jamison William Bass Gerard E. Jones Jack C. Bingleman George MacKenzie Richard W. Frost Edna K. Morris Peter D. Bewley is expected to be an “independent director” upon his election to the Board. The Board believes thatthe Company'scurrentChief Executive Officer is best situated to serve as Chairman of the Board because he is the director most familiar withthe Company's business and industry, and most capable of effectively identifying strategic priorities and leading the discussion and execution of strategy. The Board also believes that thecurrent combined position of Chairman and CEO promotes a unified direction and leadership for the Boardand gives a single, clear focus for the chain of command for our organization, strategy and business plans.The Board believes that the Company’s current leadership structure with the combined Chairman/CEO leadership role and a strong Lead Independent Director enhances the Chairman/CEO’s ability to provide insight and direction on important strategic initiatives to both management and the independent directors and, at the same time, ensures that the appropriate level of independent oversight is applied to all Board decisions. The CEO, in his capacity as Chairman, is fully cognizant of his responsibilities to our stockholders. 6 Table of Contents Our Chairman, in consultation with our Lead Independent Director and each of the committee chairpersons, proposes the agenda for the Board meetings. Directors receive the agenda and supporting information in advance of the meetings. Directors may raise other matters to be included in the agenda or at the meetings. Our Chairman/CEO and other members of executive management make presentations to the Board at the meetings and a substantial portion of the meeting time is devoted to the Board’s discussion of these presentations. Executive sessions for non-management and independent directors are scheduled at each regularly scheduled Board meeting. Directors have regular access to executive management. They may also seek independent, outside advice. The Board has established three standing committees so that certain areas can be addressed in more depth than might be possible at a full Board meeting. Committee assignments are reassessed annually. The Directors participated in Board and committee evaluations and assessments regarding 2010 performance. Director Candidates The Corporate Governance/Nominating Committee, which is comprised solely of independent directors, considers candidates for Board membership suggested by its members and other Board members, as well as management and stockholders.A stockholder who wishes to recommend a prospective nominee for the Board should notify our Corporate Secretary in writing with whatever supporting material the stockholder considers appropriate pursuant to the provisions of our Bylaws relating to stockholder proposals as described in “Stockholder Nominations of Candidates for Board Membership,” below. Once the Corporate Governance/Nominating Committee has identified a prospective nominee, the Committee makes an initial determination as to whether to conduct a full evaluation of the candidate.This initial determination is based on whatever information is provided to the Committee with the recommendation of the prospective candidate, as well as the Committee’s own knowledge of the prospective candidate, which may be supplemented by inquiries to the person making the recommendation or others.The preliminary determination is based primarily on the need for additional Board members to fill vacancies or expand the size of the Board and the likelihood that the prospective nominee can satisfy the evaluation factors described below.The Committee then evaluates the prospective nominee against the standards and qualifications set out in our Corporate Governance Guidelines, including: · Personal characteristics: -highest personal and professional ethics, integrity and values; -an inquiring and independent mind; and -practical wisdom and mature judgment. · Expertise that is useful to the Company and complementary to the background and experience of other Board members, so that an optimum balance of members on the Board can be achieved and maintained. · Broad training and experience at the policy-making level in business, government, education or technology. · Willingness to devote the required amount of time to carrying out the duties and responsibilities of Board membership. · Commitment to serve on the Board over a period of several years to develop knowledge about our principal operations. · Willingness to represent the best interests of all stockholders and objectively appraise management performance. · Involvement only in activities or interests that do not create a conflict with the director’s responsibilities to the Company and its stockholders. The Committee also considers diversity, such as diversity of gender, race and national origin, education, professional experience and differences in viewpoints and skills. The Committee does not have a formal policy with respect to diversity; however, the Board and the Committee believe that it is important that the Board members represent diverse viewpoints. In considering candidates for the Board, the Committee considers the entirety of each candidate’s credentials in the context of these standards. With respect to the nomination of continuing directors for re-election, the individual’s contributions to the Board are also considered. The Committee also considers such other relevant factors as it deems appropriate, including the current composition of the Board, the balance of management and independent directors, the need for Audit Committee or other expertise and the evaluations of other prospective nominees.In connection with this evaluation, the Committee determines whether to interview the prospective nominee, and if warranted, one or more members of the Committee, and others as appropriate, interview prospective nominees in person or by telephone. After completing this evaluation and interview, the Committee makes a recommendation to the full Board regarding the persons who should be nominated by the Board, and the Board determines the nominees after considering the recommendation and report of the Committee. Risk Management While the Board of Directors has the ultimate oversight responsibility for the risk management process, various committees of the Board assist the Board in fulfilling its oversight responsibilities in certain areas of risk. In particular, the Audit Committee focuses on financial and enterprise risk exposures, including internal controls, and discusses with management, the internal auditors, and the independent registered public accounting firm the Company’s policies with respect to risk assessment and risk management, including the risk of fraud. The Audit Committee also assists the Board in fulfilling its duties and oversight responsibilities relating to the Company’s compliance and ethics programs, including compliance with legal and regulatory requirements, and the Company's Code of Ethics. The Compensation Committee also assists the Board in fulfilling its oversight responsibilities with respect to the management of risks arising from our compensation policies and programs. Code of Ethics We have a Code of Ethics which covers all exempt employees, officers and directors of the Company, including the principal executive officer, the principal financial officer and the controller.The Code of Ethics is available in the “Corporate Governance” section of our website at TractorSupply.com.We intend to post amendments to or waivers from our Code of Ethics (to the extent applicable to our Directors, chief executive officer, principal financial officer or controller) at this location on our website. Communications with Members of the Board Stockholders interested in communicating directly with members of our Board may do so by writing to our Corporate Secretary, c/o Tractor Supply Company, 200 Powell Place, Brentwood, Tennessee37027.As set forth in our Corporate Governance Guidelines, our Corporate Secretary reviews all such correspondence and regularly forwards to the Board a summary of all such correspondence and copies of all correspondence that, in the opinion of the Corporate Secretary, deals with the functions of the Board or committees thereof or that the Corporate Secretary otherwise determines requires their attention.Directors may at any time review a log of all correspondence received by the Company that is addressed to members of the Board and request copies of any such correspondence.Concerns relating to accounting, internal controls or auditing matters are immediately brought to the attention of our internal audit department and handled in accordance with procedures established by the Audit Committee with respect to such matters. 7 Table of Contents Board Member Attendance at Annual Meeting We strongly encourage each member of the Board to attend each Annual Meeting of Stockholders.All of our incumbent Directors attended the 2010 Annual Meeting. Director Stock Ownership Guidelines Each member of the Board is expected to acquire, within a five-year period, and continue to hold shares of the Company’s common stock having an aggregate market value which equals or exceeds a factor of 5x the director’s annual retainer. Once the target ownership level is achieved by a director, that director will not be required to acquire any additional shares in the event the stock price is lower, provided the underlying number of shares remain held by the director. The Compensation Committee evaluates compliance with this policy annually.The Compensation Committee and the Board of Directors, in their sole discretion, may waive or extend the time for compliance with this policy.Factors which may be considered include, but are not limited to, non-compliance due to limitations on ability to purchase resulting from blackout periods and the personal financial resources of the director. Compensation Committee Interlocks and Insider Participation Ms. Morris, Mr. Adams, Mr. Frost and Ms. Jamison served on the Compensation Committee of the Board during 2010. There are no, and during 2010 there were no, interlocking relationships between any officers of the Company and any entity whose directors or officers serve on the Compensation Committee, nor did any of our current or past officers or employees serve on the Compensation Committee during 2010. THE BOARD UNANIMOUSLY RECOMMENDS THAT THE STOCKHOLDERS OF THE COMPANY VOTE “FOR” THE ELECTION OF EACH OF THE NOMINEES. ITEM 2 – AMENDMENT TO CERTIFICATE OF INCORPORATION TO INCREASE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK The Company’s Certificate of Incorporation currently authorizes the issuance of 100,000,000 shares of common stock, par value of $.008 per share (the “Common Stock”). As of December 25, 2010, 72,775,862 shares of Common Stock were issued and outstanding. On February 3, 2011, the Board of Directors unanimously approved and adopted, subject to stockholder approval, a proposed amendment to the Company’s Certificate of Incorporation, providing for an increase in the authorized number of shares of Common Stock from 100,000,000 to 200,000,000. Approval of the amendment to the Company’s Certificate of Incorporation requires the affirmative vote of a majority of the Company’s Common Stock entitled to vote at the Meeting. If this proposal is approved by the Company’s stockholders at the Meeting, the amendment to the Certificate of Incorporation will become effective upon the filing of the Certificate of Amendment with the Secretary of State of the State of Delaware, which filing is expected to take place shortly after the Meeting. The Board believes that it is in the best interests of the Company and all of its stockholders to amend the Certificate of Incorporation to increase the authorized shares of Common Stock. Except as set forth below, the relative rights of the holders of Common Stock under the Certificate of Incorporation would remain unchanged. Article Fourth of the Certificate of Incorporation, as amended by the proposed amendment, is set forth below: “FOURTH: CAPITAL STOCK. The total number of shares of stock that the Corporation shall have authority to issue is 200,040,000 shares of capital stock, of which (a) 200,000,000 shares shall be of a class designated “Common Stock,” par value $.008 per share, and (b) 40,000 shares shall be of a class designated “Preferred Stock,” par value $1.00 per share (of which 20,000 shares shall be of a series designated “Series B Preferred Stock”).” The primary reason the Company is seeking to increase the number of authorized shares is that the Company declared a two-for-one stock split of its Common Stock during 2010.As a result of the stock split, the number of outstanding shares of common stock increased in September 2010 to approximately 72.6 million from approximately 36.3 million.The Board of Directors believes that the current level of authorized capital stock constrains the Company’s ability to declare future stock splits and pursue strategies intended to support its planned growth and to enhance stockholder value. The Board of Directors considers the proposed increase in the number of authorized shares of Common Stock desirable because it would give the Company the necessary flexibility to issue Common Stock in connection with stock dividends and splits, acquisitions, equity financings, equity-based incentive plans and for other general corporate purposes. The Company currently has no oral or written plans, arrangements or understandings for the issuance of the additional shares of Common Stock to be authorized pursuant to this proposal. The amendment to the Company’s Certificate of Incorporation will ensure that the Company will continue to have an adequate number of authorized and unissued shares of Common Stock available for future use. As is the case with the shares of Common Stock which are currently authorized but unissued, if this amendment to the Company’s Certificate of Incorporation is adopted by the stockholders, the Board of Directors will have authority to issue additional shares of Common Stock from time to time without further action on the part of stockholders except as may be required by applicable law or by the rules of any stock exchange or market on which the Company’s securities may then be listed or authorized for quotation. The additional number of authorized shares could have the effect of making it more difficult for a third party to take over the Company in a transaction not approved by the Board of Directors. Stockholders do not have any preemptive or other rights to subscribe for any shares of Common Stock which may in the future be issued by the Company. 8 Table of Contents THE BOARD UNANIMOUSLY RECOMMENDS THAT THE STOCKHOLDERS OF THE COMPANY VOTE “FOR” THE PROPOSAL TO AMEND THE COMPANY’S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. ITEM 3 – NON-BINDING, ADVISORY VOTE ON APPROVAL OF EXECUTIVE COMPENSATION Background of the Proposal The Dodd-Frank Act requires all public companies, beginning with their stockholder meetings on or after January21, 2011, to hold a separate non-binding, advisory stockholder vote to approve the compensation of executive officers as described in the “Compensation Discussion and Analysis”, the executive compensation tables and any related information in each such company’s Proxy Statement (commonly known as a “Say on Pay” proposal). Executive Compensation As discussed in the “Compensation Discussion and Analysis” section of this Proxy Statement beginning on page 19, the Board believes that our current executive compensation programs directly link executive compensation to our financial performance and align the interests of our executive officers with those of our stockholders. Our Board also believes that our executive compensation programs provide our executive officers with a balanced compensation package that includes a reasonable base salary along with annual and long-term incentive compensation programs that are based on the Company’s financial performance. These incentive programs are designed to reward our executive officers on both an annual and long-term basis if they attain specified target goals, the attainment of which do not require the taking of an unreasonable amount of risk. The “Compensation Discussion and Analysis” discussion includes additional details about our executive compensation programs.In light of this discussion, the Company believes that its compensation of the Named Executive Officers for fiscal 2010 was appropriate and reasonable, and that its compensation programs and practices are sound and in the best interests of the Company and its stockholders.The Say on Pay proposal is set forth in the following resolution: RESOLVED, that the stockholders of Tractor Supply Company approve, on an advisory basis, the compensation of its named executive officers, as disclosed in the Company’s Proxy Statement for the 2011 Annual Meeting of Stockholders, pursuant to the compensation disclosure rules of the Securities and Exchange Commission, including the Compensation Discussion and Analysis, the compensation tables, and any related information found in the Proxy Statement of Tractor Supply Company. Because your vote on this proposal is advisory, it will not be binding on the Board or the Company. However, the Compensation Committee and the Board of Directors will take into account the outcome of the vote when considering future executive compensation arrangements. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE APPROVAL OF EXECUTIVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THIS PROXY STATEMENT, PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION. ITEM 4 – NON-BINDING, ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON APPROVAL OF EXECUTIVE COMPENSATION Background of the Proposal The Dodd-Frank Act also requires all public companies, beginning with their stockholder meetings on or after January21, 2011, to permit a separate non-binding, advisory stockholder vote with respect to the frequency of the vote on the Say on Pay proposal thereafter. Companies must give stockholders the choice of whether to cast an advisory vote on the Say on Pay proposal every year, every two years or every three years (commonly known as the “Frequency Vote on Say on Pay”). Stockholders may also abstain from making a choice, pursuant to proposed rules recently issued by the SEC. After such initial votes are held, the Dodd-Frank Act requires all public companies to submit to their stockholders no less often than every six years thereafter the Frequency Vote on Say on Pay. Frequency Vote on Say on Pay As discussed above, the Board of Directors believes that our current executive compensation programs directly link executive compensation to our financial performance and align the interests of our executive officers with those of our stockholders. The Board believes that giving our stockholders the right to cast an advisory vote every year on their approval of the compensation arrangements of our named executive officers is a good corporate governance practice and is in the best interests of our stockholders, by allowing our stockholders to provide us with their input on our executive compensation philosophy, policies and practices as disclosed in our Proxy Statement every year. Although the Board recommends that the Say on Pay proposal be voted on every year, our stockholders will be able to specify one of four choices for the frequency of the vote on the Say on Pay proposal as follows: (i)one year, (ii)two years, (iii)three years or (iv)abstain.Stockholders are not voting to approve or disapprove of the Board’s recommendation of an annual vote on the Say on Pay Proposal. The option of one year, two years or three years that receives the highest number of votes cast by our stockholders will be the frequency for the advisory vote on executive compensation that has been selected by our stockholders. However, because this vote is advisory and will not be binding on the Board or the Company, the Board may decide that it is in the best interests of our stockholders and the Company to hold an advisory vote on executive compensation more or less frequently than the option approved by our stockholders. THE BOARD OF DIRECTORS RECOMMENDS THE SELECTION OF ONE YEAR AS YOUR PREFERENCE FOR THE FREQUENCY WITH WHICH STOCKHOLDERS ARE PROVIDED AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. 9 REPORT OF THE AUDIT COMMITTEE The Company’s Audit Committee consists of four directors.The Board has adopted a charter that governs the Audit Committee.The Audit Committee charter can be found on the Company’s website at TractorSupply.com.The members of the Audit Committee are George MacKenzie (Chairperson), William Bass, Jack C. Bingleman and Cynthia T. Jamison, and each is “independent” as defined by the listing standards of the NASDAQ Global Select Market and applicable SEC regulations. Company management is primarily responsible for the Company’s financial statements and financial reporting process, including assessing the effectiveness of the Company’s internal control over financial reporting.Ernst & Young LLP, the Company’s independent registered public accounting firm for fiscal 2010, is responsible for planning and carrying out annual audits and quarterly reviews of the Company’s financial statements in accordance with standards established by the Public Company Accounting Oversight Board, expressing an opinion on the conformity of the Company’s audited financial statements with United States generally accepted accounting principles, and auditing and reporting on the effectiveness of the Company’s internal control over financial reporting.The Audit Committee monitors and oversees these processes and is responsible for the appointment, compensation and oversight of the Company’s independent registered public accounting firm.The Company also has an Internal Audit Department that is actively involved in examining and evaluating the Company’s financial, operational, and information systems activities and reports functionally to the Chair of the Audit Committee and administratively to management. To fulfill our responsibilities, we did the following: ·
